Citation Nr: 1819846	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-28 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an acquired psychiatric disability, to include depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1990 to March 1992, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  Jurisdiction of the appeal has since transferred to the RO in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge in a hearing in November 2016.  

The Veteran has made several claims for entitlement to service connection for various psychiatric disorders.  The Board has consolidated these claims into one claim to encompass all psychiatric disorders present, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran's depression began in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include depression, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Veteran has a current diagnosis of depression.  See December 2012 VA Examination.  Additionally, the Veteran has competently and credibly testified that his psychiatric symptoms first began during service when he was in imminent danger of a chemical weapon attack.  See November 2016 Hearing Transcript at 4.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current depression, and his active duty service.

The Board finds that the evidence, including the Veteran's competent and credible testimony shows that the Veteran's depression initially began during service and has been recurrent since.  Id.  As such service connection is warranted.  See 38 C.F.R. § 3.303(a).

The Veteran testified that a grant of service connection for any psychiatric disorder, regardless of the diagnosis, would satisfy his appeal.  Id. at 8.  Thus, the Board need not address whether service connection for any other diagnosed psychiatric disorder is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

Entitlement to a psychiatric disorder, to include depression, is granted





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


